             Case 2:21-cr-20289-GCS-APP ECF AUSA:
                                            No. 1, PageID.1
                                                    DePorre Filed 03/10/21   Page 1(810)
                                                                         Telephone:  of 6766-5177
AO 91 (Rev. ) Criminal Complaint                  Special Agent:            Jacobs, ATF                       Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                      Eastern District of Michigan

United States of America                                                                               Case: 2:21−mj−30116 Assigned
   v.                                                                                                  To : Unassigned Assign. Date :
Harry Bollock Jr.                                                                  Case No.            3/10/2021 Description: RE:
                                                                                                       SEALED MATTER (EOB)




                                                         CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of             March 3, 2021 & March 4, 2021              in the county of       Macomb and Wayne            in the
       Eastern           District of           Michigan           , the defendant(s) violated:
                   Code Section                                                    Offense Description
18 U.S.C. § 922(g)(1)                                         Felon in possession of a firearm
18 U.S.C. § 922(j)                                            Possession of a stolen firearm
18 U.S.C. § 922(u)                                            Theft from FFL




          This criminal complaint is based on these facts:
That on or about March 3, 2021 and March 4, 2021, in the Eastern District of Michigan, Harry Bullock Jr., knowing that he was previously
convicted of a felony, did unlawfully possess a firearm in violation of Title 18 U.S.C. § 922(g); knowingly and willingly possessed a stolen firearm in
violation of Title 18 U.S.C. § 922(j); stole a firearm from a federal firearm licensee in violation of Title 18 U.S.C. § 922(u).




✔ Continued on the attached sheet.

                                                                                                     Complainant’s signature

                                                                                    Mark A. Jackson, Special Agent, ATF
                                                                                                       Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: March 10, 2021                                                                                     Judge’s signature

City and state: Detroit, MI                                                   David R. Grand, United States Magistrate Judge
                                                                                                       Printed name and title
  Case 2:21-cr-20289-GCS-APP ECF No. 1, PageID.2 Filed 03/10/21 Page 2 of 6




                                    AFFIDAVIT

      I, Mark A. Jackson, being duly sworn, hereby state the following:

            I.    INTRODUCTION AND AGENT BACKGROUND

      1.     I have been employed as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms and Explosives in Detroit, Michigan since 2000. Prior to this, I

was employed as a Senior Customs Inspector with the United States Customs

Service in Detroit, Michigan for approximately three and a half years. Along with

other training I have received, I am a certified law enforcement instructor and

regularly teach firearms trafficking courses to ATF and other agencies both at the

ATF Academy and at advanced firearms trafficking training courses.              I have

participated in hundreds of investigations involving violations of federal firearms

and narcotics laws, resulting in the arrest and convictions of numerous criminal

defendants and the seizure of large quantities of firearms.

      2.     I make this affidavit from personal knowledge based on my

participation in this investigation, including witness interviews by myself and/or

other law enforcement agents, communications with others who have personal

knowledge of the events and circumstances described herein, and information gained

through my training and experience. The information outlined below is provided for

the limited purpose of establishing probable cause and does not contain all details or

all facts of which I am aware relating to this investigation. This affidavit is intended


                                           1
  Case 2:21-cr-20289-GCS-APP ECF No. 1, PageID.3 Filed 03/10/21 Page 3 of 6




to show only that there is sufficient probable cause for the requested warrant, and it

does not set forth all of my knowledge about this matter.

      3.     I am conducting an investigation into violations of 18 U.S.C. § 922(g)

(prohibited person in possession of a firearm), 18 U.S.C. § 922(j) (possession of a

stolen firearm), and 18 U.S.C. § 922(u) (theft from a FFL) committed by Harry

Bullock Jr.. This affidavit is being submitted in support of an application for an

arrest warrant for Harry Bullock Jr.

                            II.    PROBABLE CAUSE

      4.     On March 3, 2021, while employees were closing IFA Tactical, a

Federal Firearms Licensee located in Sterling Heights, Michigan, an employee

discovered an empty box for a Glock handgun hidden in the trash can in the

restroom. The box is for a Glock model 41, Gen4, .45 caliber handgun bearing serial

number AETE438. This firearm was originally located in the box and on a shelf just

outside of the restroom.

      5.     After discovering the empty gun box, employees then reviewed

surveillance footage for the evening of March 3, 2021 and observed a man go

through the main door that leads back to the restrooms at approximately 6:50 pm.

Multiple camera views capture this male entering the hallway to the restroom and

then entering the restroom after briefly picking up the Glock box that was located

on the shelf outside of the restroom, and setting it back down. Shortly thereafter, the


                                          2
  Case 2:21-cr-20289-GCS-APP ECF No. 1, PageID.4 Filed 03/10/21 Page 4 of 6




man opened the restroom door, reached on to the shelf, and took the Glock box into

the restroom with him. Shortly after that, the man was observed on video coming

out of the restroom not holding anything. The man, who had come to IFA Tactical

with two other men, then walked over to one of his companions, said something, and

left the store. The man who had been in the restroom opened the passenger side of

the vehicle, stood there for a moment, then went back into IFA Tactical.

      6.     Video surveillance at IFA Tactical shows the three men arriving and

leaving in what appears to be a newer, clean, silver or grey Infiniti SUV. Then they

left IFA Tactical, the man who had been in the restroom entered the passenger seat

of this vehicle prior to departing.

      7.     On March 8, 2021, SA Dustin Hurt reviewed a report of three Flint,

Michigan residents who were stopped by Detroit Police Department at

approximately 2:06 am on March 4, 2021 and found to be in possession of six

firearms. According to the Detroit Police report, the front seat passenger of the

vehicle was Harry Thomas Bullock Jr. (DOB XX/XX/96, of Flint, Michigan).

Detroit police recovered three firearms from underneath the front passenger seat,

where Bullock Jr. was seated. One of the firearms that was recovered from the

vehicle is the Glock 41, .45 caliber handgun bearing serial number AETE438, stolen

from IFA Tactical the prior evening. This traffic stop occurred approximately seven

hours after the theft of the Glock handgun from IFA Tactical.


                                         3
  Case 2:21-cr-20289-GCS-APP ECF No. 1, PageID.5 Filed 03/10/21 Page 5 of 6




      8.     These three subjects were in a grey Infiniti QX80 SUV when stopped

by the Detroit Police Department.      I reviewed surveillance footage from IFA

Tactical, and this appears to be the same vehicle I observed the three individuals

leaving IFA Tactical in on March 3, 2021.

      9.     SA Hurt and I reviewed the Secretary of State image of Harry Bullock

Jr. and compared it to the surveillance footage of the theft of a firearm from IFA

Tactical. SA Hurt and I both determined that the unidentified male seen stealing a

firearm from IFA Tactical on March 3, 2021 is Harry Bullock Jr.

      10.    I reviewed the criminal history for Bullock Jr.. He was convicted in

U.S. District Court for the Eastern District of Michigan in 2015 of being a felon in

possession of a firearm and he was sentenced to two years imprisonment. Based on

his sentence and the fact that he had prior felony convictions there is probable cause

that Bullock knew he had been previously convicted of a felony offense when he

possessed the Glock firearm on March 3, 2021.

      11.    On March 10, 2021, I received confirmation from Special Agent

Michael Jacobs that the Glock model 41, .45 caliber handgun bearing serial number

AETE438 was manufactured outside the State of Michigan, and therefore had

travelled in interstate commerce.

      12.    On March 10, 2021, I confirmed that IFA Tactical is a current Federal

Firearms Licensee.


                                          4
  Case 2:21-cr-20289-GCS-APP ECF No. 1, PageID.6 Filed 03/10/21 Page 6 of 6




I have probable cause to believe that Harry Bullock Jr., knowing that he was

previously convicted of a felony, did unlawfully possess a firearm in violation of

Title 18 U.S.C. § 922(g); knowingly and willingly possessed a stolen firearm in

violation of Title 18 U.S.C. § 922(j); stole a firearm from a federal firearm licensee

in violation of Title 18 U.S.C. § 922(u).


                                                Respectfully Submitted,


                                                _______________________
                                                Mark A. Jackson
                                                Special Agent, ATF


Sworn to before me and signed in my presence and/or by reliable electronic means
on March 10, 2021

___________________________________
Hon. David R. Grand
United States Magistrate Judge




                                            5
